DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 04/06/2018. It is noted that applicant has filed a certified copy of the application, JP2018-074154, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US-6315801-B1) hereinafter Miyazaki.

Regarding claim 1, Miyazaki discloses an electrode plate (“second embodiment”; Col. 16, ln. 9-15; Fig. 7-9; Col. 17, ln. 15-16; Fig. 14) having a band-like electrode current collector (Fig. 9 and 14; element 2) and an active material layer (Fig. 7 and 14; element 3) formed on each of opposite surfaces of the electrode current collector (Fig. 14; element 2), a current collector lead (Fig. 3; element 5) being connected to an exposed part (Fig. 9 and 14; element 4) in which the electrode current collector (2) is exposed (4), 

    PNG
    media_image1.png
    424
    550
    media_image1.png
    Greyscale



wherein: the exposed part (4) has a rectangular shape (Fig. 9; element 4) and is disposed in a part in a longitudinal direction (Fig. 9) of the electrode current collector (9); an identification mark part (Fig. 9 and 14; element 8) that enables identification of a manufacturing process history record (Col. 3, ln. 27-35) is formed at a position (Fig. 9; element 8) in the exposed part (4), 

    PNG
    media_image2.png
    191
    527
    media_image2.png
    Greyscale


 on the electrode current collector (2), the active material layer (3) is disposed at a position on an opposite side (Fig. 14; element 3) in a thickness direction of the electrode current collector (2) from the identification mark part (8); and the current collector lead (5) and the identification mark part (8) are disposed so as to be aligned in a longitudinal direction (Fig. 9) of the exposed part (4).  

Regarding the claim limitation “the position being different from that of the current collector lead”, Miyazaki fails to explicitly disclose the exact orientation of the current collector lead in relation to the identification mark. However, Miyazaki discloses that it is desirable to “apply various identification marks or symbols such as manufacture lot numbers, bar codes and the like for easy identification and manufacture control of the electrode plate” (Col. 3, ln. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to avoid overlapping the 

Regarding claim 2, Miyazaki discloses all claim limitations of the present invention as set forth above. Miyazaki further discloses a secondary battery in “wound up form” (Col. 3; ln. 54-55), with at least one first electrode plate (“positive and negative plates” Col. 11, ln. 57) and at least one second electrode plate (“positive and negative plates”; Col. 11, ln. 57), wherein the first electrode plate (Col. 19, ln. 7-25) is the electrode plate according to claim 1 (Fig. 7).  

Miyazaki does not disclose wherein the electrode plates are wound with a separator therebetween. However, such a configuration is inherent to the design and function of the secondary battery disclosed by Miyazaki. A separator between the first and second electrode plates is a necessary feature in Miyazaki’s battery which prevents short circuiting between the electrode plates, and permits the battery to function as intended. 

Regarding claim 5, Miyazaki discloses all claim limitations of the present invention as set forth above. Miyazaki further discloses wherein: the first electrode plate (Col. 19, ln. 7-25) is a negative electrode plate (Col. 19, ln. 7-25); and the exposed part (4) is disposed in a part extending over a predetermined width (Fig. 9) in the longitudinal direction of the electrode current collector (2).


    PNG
    media_image2.png
    191
    527
    media_image2.png
    Greyscale
direction.  

However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyazaki by changing the configuration of the electrode plate such that the exposed part extends from one end of the current collector in the longitudinal direction. Such a change in configuration would have been an obvious engineering design.


Regarding claim 7, Miyazaki discloses all claim limitations of the present invention as set forth above. Miyazaki further discloses wherein the identification mark part includes a 

Regarding claim 8, Miyazaki discloses all claim limitations of the present invention as set forth above. Miyazaki further discloses wherein the identification mark part (8) includes a protrusion a hole, or a combination of a protrusion and a hole (Fig. 14; element 8).  

Regarding claim 9, Miyazaki discloses all claim limitations of the present invention as set forth above. Miyazaki further discloses wherein the identification mark part (8) is a one-dimensional code or a two-dimensional code (“identification marks or the like such as manufacturer lot number”; Col. 3, ln. 29-30).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US-6315801-B1) hereinafter Miyazaki as applied to claim 5 above and further in view of Lee et al. (KR-20180008037-A, machine translation used for rejection below) hereinafter Lee.

Miyazaki discloses all claim limitations of claim 2 as set forth above. Miyazaki fails to disclose wherein the identification mark part is covered together with a negative electrode lead that serves as the current collector lead, by a tape attached to the negative electrode plate.  

Lee discloses a wound electrode assembly (Fig. 2; element 100), comprising an electrode (Fig. 3; element 111) with an exposed part (Fig. 3; element 111a) and an electrode lead (Fig. 3; 
    PNG
    media_image3.png
    484
    1096
    media_image3.png
    Greyscale
([0035]).

Lee and Miyazaki are analogous art from the same field of endeavor, namely the fabrication of wound electrode assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Miyazaki by employing the opaque tape disclosed by Lee on the exposed portion, current collector lead, and identification mark of Miyazaki such that the tape covers the exposed portion in the width direction as disclosed by Lee. In doing so, one of ordinary skill in the art would reasonably expect to protect the negative electrode and separator and insulate the electrodes from one another. 

Claims 1-3, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US-20090166192-A1) hereinafter Ohashi, in view of Kim et al. (US-20120295145-A1) hereinafter Kim.

Regarding claim 1, Ohashi discloses an electrode plate (Fig. 2; element 10) having a band-like electrode current collector (Fig. 2; element 12) and an active material layer (Fig. 2; element 13A; 13C) formed on each of opposite surfaces (Fig. 2) of the electrode current collector (12), a current collector lead (Fig. 2; element 15) being connected to an exposed part (Fig. 2; element 12e) in which the electrode current collector (12) is exposed, 

    PNG
    media_image4.png
    934
    543
    media_image4.png
    Greyscale

wherein: the exposed part has a rectangular shape (Fig. 2; element 12e) and is disposed in a part in a longitudinal direction (Fig. 2) of the electrode current collector (12); 

However, Ohashi fails to disclose wherein an identification mark part that enables identification of a manufacturing process history record is formed at a position in the exposed 

Kim discloses an identification mark ([0045]) “formed on at least one of the positive electrode tab, the negative electrode tab, the positive electrode uncoated portion, and the negative electrode uncoated portion” ([0020]; Fig. 3; element 21a) “that makes it possible to easily verify the manufacturing processes of the battery including production equipment, production date, operators, and production lines. Thus, if a problem occurs due to a malfunction of the battery, the production of replicas may be prevented” ([0017]). Kim further discloses wherein the identification mark is formed at a position in the exposed part (Fig. 3; element 21a), the position being different from that of the current collector lead (Fig. 3; element 26); and the current collector lead (26) and the identification mark part (Fig. 3; element SDI #2) are disposed so as to be substantially aligned in a longitudinal direction of the exposed part (21a).  

    PNG
    media_image5.png
    529
    532
    media_image5.png
    Greyscale


Kim and Ohashi are analogous art from the same field of endeavor, namely the fabrication of electrode plates. Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to have modified the Ohashi by employing the identification mark of Kim on the exposed part of Ohashi beneath the current collector lead on the exposed part. In doing so, one of ordinary skill in the art would have reasonably expected to be able easily verify the manufacturing processes of the battery containing Ohashi’s modified electrode as recognized by Kim.

Regarding claim 2, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses an electrode assembly (“a wound body 30”; [0046]) comprising at least one first electrode plate ([0053]; Fig. 6; element 10) and at least one second electrode plate ([0053]; Fig. 6; element 10) that are wound with a separator ([0053]; Fig. 6; 

Regarding claim 3, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein: the first electrode plate (10) is a positive electrode plate ([0028]); and the exposed part (12e) is disposed in an intermediate portion (Fig. 3) in the longitudinal direction of the electrode current collector (12), between two positive electrode active material layers (Fig. 2; element 13A) on opposite sides in the longitudinal direction (Fig. 3), 
the two positive electrode active material layers (13A) being included in the active material layer (13A, 13C).  

Regarding claim 7, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein the identification mark part (Kim Fig. 3; element SDI #3) includes a number, a character, or a combination of a number and a character (Kim [0043]).  

Regarding claim 8, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein the identification mark part (Kim [0043]) includes a protrusion, a hole, or a combination of a protrusion and a hole (Kim [0043]).  

Regarding claim 9, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses wherein the identification mark part (Kim [0043]) is a one-dimensional code or a two-dimensional code (Kim “bar code”; [0043]).  

Regarding claim 10, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses the identification mark part (Kim [0043]) is formed via laser marking (Kim [0043]).    

Regarding claim 12, modified Ohashi discloses all claim limitations as set forth above. Modified Ohashi further discloses a battery (Fig. 6; element 100) comprising: the electrode assembly (30) according to claim 2; and a bottomed tubular outer covering can (“case 50”; [0047]; Fig. 6; element 50) that receives the electrode assembly (30).


    PNG
    media_image6.png
    730
    644
    media_image6.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US-20090166192-A1) hereinafter Ohashi, in view of Kim et al. (US-20120295145-A1) hereinafter Kim as applied to claim 3 above and further in view of Lee et al. (KR-20180008037-A, machine translation used for rejection below) hereinafter Lee.

Modified Ohashi discloses all claim limitations of claim 3 as set forth above. Modified Ohashi fails to disclose wherein the identification mark part is covered together with a positive electrode lead that serves as the current collector lead, by a tape attached to the positive electrode plate.  

Lee discloses a wound electrode assembly (Fig. 2; element 100), comprising an electrode (Fig. 3; element 111) with an exposed part (Fig. 3; element 111a) and an electrode lead (Fig. 3; element 121) covered with tape. The tape disclosed by Lee is made of an opaque material ([0041]), and covers the exposed part (111a) in the width direction (Fig. 3). Lee further discloses that the provision of the tape prevents damage to the separator and the opposing electrode sheet adjacent to the instant electrode and further insulates the two electrodes from each other ([0035]).

    PNG
    media_image3.png
    484
    1096
    media_image3.png
    Greyscale


Lee and Ohashi are analogous art from the same field of endeavor, namely the fabrication of wound electrode assemblies. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Ohashi by employing the opaque tape disclosed by Lee on the exposed portion such that covers the exposed portion in the width direction as disclosed by Lee. In doing so, one of ordinary skill in the art would reasonably expect to protect the negative electrode and separator and insulate the electrodes from one another. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US-20090166192-A1) hereinafter Ohashi, in view of Kim et al. (US-20120295145-A1) hereinafter Kim as applied to claim 2 above and further in view of Singh, Madhusudan, et al. "Inkjet printing—process and its applications." Advanced materials 22.6 (2010): 673-685, hereinafter Singh.

Modified Ohashi discloses all claim limitations of claim 2 as set forth above. Modified Ohashi further discloses the formation method of the identification mark part is not limited ([0043]).

Singh discloses the advantages of using inkjet printing in electronic applications (pg. 673, Abstract), namely “the appeal of this technology lies in it being a non-contact, additive patterning and maskless approach. Direct write attribute of inkjet printing allows for deposition of versatile thin films, the designs of which can be changed with ease from batch to batch. Other attractive features of this technology are: reduced material wastage, low cost, and scalability to large area manufacturing” (pg. 673, Col. 1, para. 1).

Modified Ohashi and Singh are analogous art directed to the deposition of designs and patterns on electronic components. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Ohashi by employing inkjet printing to form the identification mark. In doing so, one of ordinary skill in the art would have reasonably expected 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727